
	
		II
		Calendar No. 1070
		110th CONGRESS
		2d Session
		S. 1828
		[Report No. 110–494]
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 24
			 (legislative day, September 17), 2008
			Reported by Mrs. Boxer,
			 with an amendment
			Omit the part struck through
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to conduct a study of the feasibility of increasing
		  consumption in the United States of certain ethanol-blended
		  gasoline.
	
	
		1.Study of increased
			 consumption of ethanol-blended gasoline with higher levels of ethanol
			(a)In
			 generalThe Administrator of the Environmental Protection Agency,
			 in cooperation with the Secretary of Energy, the Secretary of Agriculture, and
			 the Secretary of Transportation, and after providing notice and an opportunity
			 for public comment, shall conduct a study of the feasibility of increasing
			 consumption in the United States of ethanol-blended gasoline with levels of
			 ethanol of not less than 10 percent and not more than 40 percent.
			(b)StudyThe
			 study under subsection (a) shall include—
				(1)a review of
			 production and infrastructure constraints on increasing the consumption of
			 ethanol;
				(2)an evaluation of
			 the economic, market, and energy impacts of State and regional differences in
			 ethanol blends;
				(3)an evaluation of
			 the economic, market, and energy impacts on gasoline retailers and consumers of
			 separate and distinctly-labeled fuel storage facilities and dispensers;
				(4)an evaluation on
			 the environmental impacts of mid-level ethanol blends on evaporative and
			 exhaust emissions from on-road, off-road and marine engines, recreational
			 boats, vehicles, and equipment;
				(5)an evaluation of
			 the impacts of mid-level ethanol blends on the operation, durability and
			 performance of onroad, off-road, and marine engines, recreational boats,
			 vehicles, and equipment; and
				(6)an evaluation of
			 the safety impacts of mid-level ethanol blends on consumers that own and
			 operate off-road and marine engines, recreational boats, vehicles, or
			 equipment.
				(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the study conducted
			 under this section.
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Administrator to carry out the study under this section $1,000,000.
			(e)Technical
			 amendmentSection 211(f)(4) of the Clean Air
			 Act (42 U.S.C. 7545(f)(4)) is amended by striking the last sentence
			 and inserting the following:The Administrator may approve an application
			 to waive a prohibition under paragraph (1) or (3), or the limitation specified
			 in paragraph (2), only after providing for notice and an opportunity for public
			 comment..
			
	
		September 24 (legislative day, September 17),
		  2008
		Reported with an amendment
	
